994 A.2d 1096 (2010)
ESTATE OF Anna E. FRIDENBERG, Deceased.
Petition of Commonwealth of Pennsylvania.
No. 712 EAL 2009.
Supreme Court of Pennsylvania.
May 28, 2010.

ORDER
PER CURIAM.
AND NOW, this 28th day of May, 2010, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is:
Whether testamentary trustees who were paid a commission on principal for executor services prior to 1945 may receive an additional commission on principal for their ordinary services as trustees.